DETAILED ACTION
This Office Action is in response to the RCE filed on March 08, 2022.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach or fairly suggest the TB/CBG indicator including indications for indicating whether each of the HARQ-ACK feedbacks or the retransmission indications included in the HARO retransmission information is TB-level or CBG-level, the one or more first bits and the one or more second bits being different bits, a first value of the one or more first bits indicating the respective one of the HARQ-ACK feedbacks or the retransmission indications is TB-level, a second value of the one or more first bits indicating the respective one of the HARQ-ACK feedbacks or the retransmission indications is CBG-level, as recited in independent claims 1 and 11.
The prior art of record does not teach or fairly suggest when the first field indicates a TB-level NACK for the first HARQ process, the HARQ retransmission information further includes a second field indicating CBG-level ACKs or NACKs for the first HARQ process, and when the first field indicates a TB-level ACK for the first HARQ process, no second field is provided in the HARQ retransmission information for the first HARQ process, and when the first field indicates a retransmission for the first HARQ process, the HARQ retransmission information further includes a second field providing CBG-level retransmission indications for the first HARQ process, and when the first field indicates a new transmission for the first HARQ process, no second field is provided in the HARQ retransmission information for the first HARQ process, as recited in independent claim 16.

With regards to claims 1, 11 and 16, the closest prior art reference of record, Wang et al. (US Publication 2021/0135791), the HARQ-ACK information is single bit HARQ-ACK information for one TB or . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472